Citation Nr: 1512533	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Louisville, Kentucky.

The Veteran's claim was remanded in January 2014 for the purpose of scheduling a Board hearing on this issue.  After several reports of communication with the Veteran's penitentiary, a Board hearing was scheduled for March 2015.  The Veteran failed to report for his scheduled hearing.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

There is no indication within the record that treatment for the Veteran's diabetes has required doctor-prescribed regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009.  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  VA and private treatment records have been obtained.  

In January 2014, the Board remanded the Veteran's claim to attempt to provide him with the Board hearing that he had requested.  This request was complicated by the fact that the Veteran was incarcerated at that time.  The Board acknowledged the need to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board explained that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2013) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1(j) (2013) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  

It was also noted that 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available ," and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e).  

However, the Board acknowledged that VA does not have authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, and therefore VA should inquire as to whether a correctional institution had the facilities or equipment to support an electronic videoconference hearing.  

In addition, and as noted above, the Board noted that when a claimant is incarcerated, his representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1 MR, pt. I, ch.4, sec. 1(i)-(j).  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

The Board indicated that the Veteran should be informed of the various alternatives to appearing for the hearing in person, to include a personal appearance by his representative on his behalf who may call witnesses to present testimony on the Veteran's behalf.  The Veteran's representative was contacted in March 2014 asked if they would present an argument on the Veteran's behalf.  

The Board also directed that the correctional facility where the Veteran was incarcerated should be contacted to investigate the feasibility of accommodating his request for a Board hearing, including via a video-conference hearing at the facility, should such technology be available.  The prison was also contacted in March 2014.

The Veteran was then scheduled for a Board hearing, and a letter was sent to both his last known address and to his representative.  The letter was returned as undeliverable, but the Veteran has not provided VA with an updated address.  Moreover, no argument has been advanced by the Veteran's representative suggesting that the Veteran had good cause for missing his scheduled hearing or requesting a rescheduling.  As such, the Board is satisfied that the duty to assist has been satisfied with regard to providing a hearing.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, an August 2013 VA examination report discussed all applicable medical principles and medical treatment records relating to the increased rating issue discussed herein, and the opinion is considered adequate upon which to decide the claim at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Here, the Veteran filed a claim seeking an increased evaluation for diabetes mellitus, rated at 20 percent, that was received in February 2010.  The Veteran argues that his currently-assigned rating does not accurately reflect the severity of his service-connected disability. 

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but non-compensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

In conjunction with his claim, the Veteran was afforded a VA examination in August 2013.  At that time, the examiner noted that the Veteran's diabetes was managed by a restricted diet, oral hypoglycemic agents, and insulin (more than one injection per day).  It was specifically noted that his diabetes did not require regulation of activities as part of the management of his disability.  The Veteran visited his diabetic care provider less than two times per month, and he reported no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the prior 12 months.  Unintentional weight loss was denied, as was progressive loss of strength.  Several recognized complications of diabetes were noted, to include erectile dysfunction, a cardiac condition, a stroke, and hypertension, all of which are service connected and rated separately.  The Veteran did not voice disagreement with any of the separate ratings.  

A review of laboratory testing revealed an A1C of 6.5 percent or greater on two or more occasions (in June and July 2013), and random plasma glucose of greater or equal to 200 mg.dl with classic symptoms of hyperglycemia was noted in June 2013.  It was further noted that the Veteran's diabetes had an impact on his ability to work, though it was noted that he was incarcerated and unable to participate in strenuous physical activity, restricted to sedentary activities, and does not walk more than 200 meters.

The Board has also reviewed VA and private treatment reports of record, however, in no case was the regulation of activities ordered by a medical professional.

As noted, a rating in excess of 20 percent requires the need for the regulation of activities to treat diabetes mellitus.  

This has simply not been shown by the record at any time, and since each schedular rating in excess of 20 percent requires the regulation of activities to treat diabetes mellitus, a higher schedular rating is not warranted at any time during the course of the Veteran's appeal.

The Veteran's statements, the VA treatment records, and the VA examination reports do not include any indication that the Veteran's activities required regulation, ordered by a medical professional, to control his diabetes.  Moreover, there is no evidence that the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions requiring either hospitalization, or twice a month visits to a diabetic care provider.  Therefore, there is no evidence to support a 40, 60, or 100 percent schedular rating under Diagnostic Code 7913.  

As the Veteran's diabetes does not require the regulation of activities, is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, and does not require twice a month visits to a diabetic care provider; the Veteran is not entitled to a schedular rating higher than 20 percent at any time. 

Having carefully considered the claim and applying the law, the Board finds that the preponderance of the evidence does not support increased evaluation in excess of 20 percent for diabetes mellitus, Type II.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected diabetes are more than adequate in this case.  In this case, the schedular rating criteria consider the various treatments required for diabetes mellitus.  The Veteran has not described any side effects from his diabetes mellitus that would make his case unique or unusual.  Rather, treatment of his diabetes mellitus requires a restricted diet, the use of an oral hypoglycemic agent, and the use of insulin more than once per day.  Such treatment is specifically contemplated by his 20 percent rating.  Furthermore, to the extent that the Veteran's diabetes mellitus has caused other health problems, they are separately service connected as directed by VA regulations.

Moreover, even if the schedular rating criteria did not adequately describe his diabetes mellitus, the Veteran has never been hospitalized in conjunction with his diabetes mellitus.  While the VA examiner noted that diabetes would interfere with the Veteran's employment, it was also noted that such interference was the result of incarceration, as the Veteran is not able to adequately exercise to stabilize his condition.  The examiner did not indicate that, once released, the Veteran would be unable to maintain gainful employment as a result of his disability.  As such, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's diabetic manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  As such, referral for consideration of an extraschedular rating is denied.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The evidence does not indicate that the Veteran specifically alleged that he is unemployable on account of  his diabetes, and the VA examination of record did not indicate that, but for incarceration, the Veteran would be unable to maintain gainful employment as the result of his diabetes.  As such, Rice is not applicable.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, Type II, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


